department of the treasury internal_revenue_service washington d c ft tax_exempt_and_government_entities_division nov uniform issue list set ey a tt l u legend taxpayer a ira b custodian c individual d company e partnership f account g custodian h amount dear this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a represents that she received a distribution from ira b totaling amount on date taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was caused by the misrepresentation of individual d that partnership f was an eligible ira custodian taxpayer a further represents that amount has not been used for any other purpose taxpayer a owns ira b with custodian c in individual d a real_estate investor with company e alerted taxpayer a to an investment opportunity in partnership f a limited-liability real_estate company on two occasions taxpayer a represents that she consulted with her certified public account prior to making the investment the cpa advised taxpayer a that an investment in real_estate would be possible with an ira provided that the proceeds were held by a non-bank custodian h taxpayer a indicated to her cpa that individual d had assured her in several conversations that taxpayer a could use her ira toward the investment in partnership f without any negative tax consequences individual d had represented to taxpayer a that over of her clients had invested in this manner individual d told taxpayer a that she was very experienced in handling real_estate investments with iras and that since taxpayer a was not personally touching the money the transfer from the ira to the real_estate investment would be a direct_rollover based on these conversations taxpayer a represents that she believed individual d to be an eligible custodian for amount in a self-directed account on date taxpayer a signed a subscription agreement for partnership f the agreement indicated that taxpayer a was issued a class a membership unit valued at amount in partnership f taxpayer a twice indicated on the agreement that ira b was to own the membership unit on date taxpayer a wired amount to account g at custodian h on date individual d emailed taxpayer a confirming that amount was received by account g the subject of the email from individual d was entitled partnership f ira rollover investment taxpayer a asserts that upon receiving the date email she believed that she had done everything she needed to do to effectuate a timely rollover of the ira distribution custodian c sent taxpayer a a 1099-r accounting for the distribution of amount taxpayer a asserts that she thought she had completed a timely rollover to partnership f taxpayer a asserts that she learned of the failed rollover in date when she received partnership f’s form k-1 which listed the membership unit in partnership f as being owned by an individual and not an ira based on the facts and representations taxpayer a requests a ruling that the internal_revenue_service service waive the 60-day rollover requirement in sec_408 of the code with respect to the distribution of amount and allow taxpayer a to re-title the land investment into the ira sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code requires that the trustee of an ira be a bank as defined in sec_408 of the code or such other person who demonstrates to the satisfaction of the secretary that the manner in which such other person will administer the ira will be consistent with the requirements of code sec_408 one of the requirements is that an applicant must assure the uninterrupted performance of its fiduciary duties notwithstanding the death or change_of its owners the ongoing business concept this precludes an individual from being a trustee or custodian sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was caused by the misrepresentation of individual d that partnership f was an ira custodian pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount to an ira please note that sec_408 and revproc_2003_16 limit relief to a waiver of the 60-day requirement accordingly the service has no authority to allow taxpayer a to retitle the land investment in the ira however provided all other requirements of code sec_408 except the 60-day requirement are met with respect to the contribution of an amount not to exceed amount such contribution will be considered a valid rollover_contribution within the meaning of sec_408 of the code distributed by sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer a who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to her authorized representative in accordance with a power_of_attorney form on file with this office if you have any questions please contact phone at correspondence to se t ep ra t1 or fax at d by please address all sincerely yours bh a wath carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
